Birch, J.,
delivered the opinion of the court.
This was a submission, without action, under the twentieth article of the new practice act, the facts agreed upon being substantially as follows:
On the 7th day of April, 1837, one John Hill, since deceased, sealed and delivered to the plaintiff his bond, binding himself to pay him, on or before the 1st day of April, 1838, the sum of eleven hundred dollars, together with ten per centum interest thereon from due, if not paid at maturity. Before any part of the money was paid, John Hill died intestate, and Robert E. Hill, the defendant and appellee, was appointed his administrator. On the 10th day of June, 1839, the bond was presented to the Clark county court for allowance, and was duly allowed for the sum of twelve hundred and thirty-one dollars and thirty-eight cents. Assets sufficient to pay all the debts of the deceased came to the hands of the administrator, and this debt has been, by various payments, fully paid and satisfied according to the method of computing the accruing interest adopted by the administrator and concurred in by the court before whom the submission was made. That method was to cast interest on the plaintiff’s demand down to the day of the judgment and add the interest to the principal; then in like manner compute interest on the several payments from their respective dates down to the same period, and after adding the several payments to the interest thereon deduct the aggregate of the same from the aggregate of the plaintiff’s demand.
As between an administrator, who is occasionally receiving money on account of an estate, and paying it out to his creditors or distribu-tees, this court, at its last term, perceived sufficient reason for adopting such a basis as the foregoing in reference to the annual settlements con*502templated by the administration law. Its simplicity and convenience seemed sufficiently to commend it as a rule (amongst others) in indicating a system or mode of procedure for the county tribunals, where exact or authentical precision cannot always be enforced in accordance with the general substantial justice they were intended to secure.
It need scarcely be said, however, that it was not designed by that opinion to disclaim or modify the settled rule, which is otherwise when applied to cases like the present, where exactness is not only invariably compatible with justice, but where nothing short of it is or can be just. The rule in question is so properly stated in the instruction which was asked for by the counsel for the appellant, that we have but to adopt its terms in order to sufficiently denote our own impressions of the law.
The counsel for the plaintiff (appellant here) moved the court to declare the law to be, that “interest is first to be calculated in the plaintiff’s demand up to the first partial payment — then add the interest to the principal and deduct the payment therefrom — then cast interest on the remainder to the second payment, add the interest to the said remainder and deduct therefrom the said second payment, and so on until the last partial payment, unless in any case the interest up to any payment shall exceed the payment, in which case such payment is to be deducted from the interest, and the excess of the interest is to be carried forward, without casting interest thereon, to the next payment that will discharge said excess.”
Such being the settled law, the judgment of the circuit court must of course be reversed and the cause remanded.